                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

SUZAN AV ANGJELI,
               Plaintiff                                  CIVIL ACTION

              v.

LINWOOD BANKS et al.,                                     No. 19-1635
              Defendants

                                          ORDER

       AND NOW, this 12th day of December, 2019, upon consideration of Plaintiff Suzana

Vangjeli's Motion to Compel (Doc. No. 20), the defendants' response thereto (Doc. No 21), the

defendants' Motion to Compel (Doc. No. 22), and Ms. Vangjeli's response thereto (Doc. No. 23),

it is ORDERED, as outlined in the Court's accompanying Memorandum, that:

       1. Ms. Vangjeli's Motion to Compel (Doc. No. 20) is DENIED; and

       2. The defendants' Motion to Compel (Doc. No. 22) is GRANTED IN PART and

          DENIED IN PART.




                                               ~-,1-~::.:::::::::.L.:::::...:~~
                                                           I .K. PRATTER

                                                    nited States District Judge
